DODGE, District Judge.
The facts in this case are similar to those in The Bethulia (No. 539), 200 Fed. 862, in which the same libelant has proceeded against the steamer Bethulia belonging to the same owner. This libel was filed on August 30, 1911, before the bankruptcy proceedings began; but the marshal was unable to take actual custody of the vessel under his warrant until October 6, 1911, after the adjudication in bankruptcy had been on that day ordered. The libel asserts a maritime lien for supplies and repairs to the amount of $304.61. There are as yet no intervening petitions by other lien claimants, but it is understood that there are lien claimants who desire to intervene. The receiver, appointed October 6th, filed a claim to the vessel October 11th. An order for her sale was made on October 10th, under which the vessel was sold October 21st. November 3, 1911, the receiver filed a petition, asking that the proceeds be paid over to him and any liens upon them determined in bankruptcy, as in The Bethulia, above referred to (No. 539), and The Philomena (No. 540) 200 Fed. 859. See the opinions this day filed in those cases. For the reasons therein set forth, particularly in The Bethulia, No. 539, the receiver’s petition is denied, and the marshal will pay the proceeds of the sale in the regular way into the registry of the court.